DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                    A.C.,
                                  Appellant,

                                      v.

       FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES,
         R.A., minor child, and ADOPTIVE PARENTS OF R.A.,
                               Appellees.

                               No. 4D15-4380

                             [January 6, 2016]

   Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Kathleen J. Kroll, Judge; L.T. Case
No. 502013DP300061XXXXM.

  Ronald L. Bornstein of Ronald L. Bornstein, P.A., Greenacres, for
appellant.

  Meredith K. Hall, Bradenton, for appellee Florida Department of
Children and Families.

  Philip M. Burlington of Burlington & Rockenbach, P.A., West Palm
Beach, for appellee Adoptive Parents of R.A.

PER CURIAM.

    Appellant seeks review of two trial court orders, one denying her
emergency motion to stay the adoption of A.R., the other denying her
motion to vacate the order terminating her parental rights as to A.R. We
affirm the order denying the motion to stay the adoption, without further
comment. We reverse the order denying the motion to vacate the order of
termination of parental rights “based on lack of standing.” See Fla. R. Juv.
P. 8.270; see also Schleger v. Stebelsky, 957 So. 2d 71 (Fla. 4th DCA 2007)
(“motion for relief from judgment should not be summarily denied without
an evidentiary hearing unless its allegations and accompanying affidavits
fail to allege ‘colorable entitlement’ to relief”) (quoting Smith v. Smith, 903
So. 2d 1044, 1045 (Fla. 5th DCA 2005)). We express no opinion as to
whether any colorable entitlement to relief under rule 8.270 is shown.
  Reversed and remanded.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                         *        *          *

  Not final until disposition of timely filed motion for rehearing.




                                  2